Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 1 of 12 - Page ID#: 770




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    PIKEVILLE

    CLAUDE D. ISAAC,                               CIVIL ACTION NO. 7:19-62-KKC
          Petitioner,

    V.                                                   OPINION AND ORDER


    J. DAVID GREEN,
          Respondent.


                                         *** *** ***

           This matter is before the Court on petitioner Claude D. Isaac’s petition for a

    writ of habeas corpus (DE 1) pursuant to 28 U.S.C. § 2254. The magistrate judge

    reviewed the petition and recommends that the Court deny it (DE 16). Isaac has

    filed objections (DE 18). This Court will make a de novo determination of any portion

    of the recommendation to which Isaac objects. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

    P. 72(b)(3).

           The facts of this matter were set forth by the Kentucky Supreme Court. Isaac

    v. Commonwealth, No. 2014-SC-000587-MR, 2016 WL 1068614, at *9 (Ky. Mar. 17,

    2016). In brief summary, a jury found Isaac guilty of first-degree robbery and theft

    by unlawful taking. Isaac later pleaded guilty to being a persistent felony offender in

    the second degree, and the trial court sentenced him to 20 years. The Kentucky

    Supreme Court affirmed the conviction and sentence. Id. Isaac filed a postconviction

    motion under Kentucky Rule of Criminal Procedure 11.42. This motion was denied

    by the trial court. The Kentucky Court of Appeals affirmed that decision on all
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 2 of 12 - Page ID#: 771




    grounds raised except one. Isaac v. Commonwealth, No. 2018-CA-000360-MR, 2019

    WL 856517 (Ky. Ct. App. Feb. 22, 2019). The Court of Appeals found, “Isaac's

    convictions for both first-degree robbery and theft by unlawful taking violated his

    right of protection against double jeopardy. This is impermissible, even though the

    theft conviction adds no additional time to his sentence.” 2019 WL 856517, at *6 (Ky.

    Ct. App. Feb. 22, 2019). Accordingly, the Court of Appeals remand the matter to the

    trial court with instructions to enter a new judgment vacating Isaac's conviction for

    theft by unlawful taking. Id.

           In his petition before this Court, Isaac asserts 15 grounds for relief. The

    magistrate judge reviewed each and determined that none of the grounds warranted

    the granting of Isaac’s petition.

           For his first ground for relief, Isaac asserts that the Kentucky Supreme Court

    acted contrary to and unreasonably applied federal law when it held that the trial

    court did not abuse its discretion in denying his motion to sever his trial from that of

    his co-defendant. Isaac asserts that he was prejudiced by the joint trial because the

    evidence against his codefendant was much stronger. The magistrate judge

    determined that Isaac had presented no federal authority that a denial of a

    defendant’s motion to sever in those circumstances violates the movant’s

    constitutional rights. In his objections, Isaac still points to no such authority. He

    continues to argue that the joint trial violated his constitutional rights because the

    evidence against his co-defendant was “overwhelming” and the evidence against him

    was “non-existent.” The Kentucky Supreme Court determined, however, that the

    evidence against Isaac was at least as compelling as the evidence against his

    codefendant. Isaac, 2016 WL 1068614, at *3. Moreover, a “jury must be presumed

    capable of sorting out the evidence and considering the case of each defendant
                                                2
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 3 of 12 - Page ID#: 772




    separately.” United States v. Warner, 690 F.2d 545, 553 (6th Cir.1982). See also

    United States v. Williams, 711 F.2d 748, 751 (6th Cir. 1983) (holding that difference

    in evidence against each defendant “is not grounds to overturn a denial of severance

    unless there is a substantial risk that the jury could not compartmentalize or

    distinguish between the evidence against each defendant”). This ground for relief

    fails.

             For his second ground for relief, Isaac asserts that the Kentucky Supreme

    Court erred when it held that he was not prejudiced by the trial court’s denial of his

    motion for a continuance. Isaac’s counsel filed the motion to continue arguing that

    he needed additional time to obtain forensic testing on a handgun found at Isaac’s

    codefendant’s home. The police believed the gun was used in a separate crime. The

    handgun was not the gun used in the robbery that Isaac was accused of committing,

    and Isaac himself had successfully moved to exclude the handgun from being

    admitted at trial. The magistrate judge again determined that Isaac had not

    established that the Kentucky Supreme Court’s decision was contrary to or an

    unreasonable application of clearly established federal law. In his objections, Isaac

    argues that the forensic testing of the gun was necessary to establish “alternative

    perpetrators.” But this assertion is based only on speculation. Moreover, the

    Kentucky Supreme Court pointed out that the motion was procedurally defective

    and that Isaac had failed to explain to the trial court why the gun was material to

    the charges against Isaac. Isaac, 2016 WL 1068614, at *5. The Court cannot find in

    these circumstances that the denial of the motion to continue was so arbitrary as to

    deny Isaac due process. Mackey v. Dutton, 217 f.3d 399, 408 (6th Cir. 2000).

             For this third ground for relief, Isaac argues that the Kentucky Supreme

    Court acted contrary to and unreasonably applied federal law when it held that the
                                               3
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 4 of 12 - Page ID#: 773




    trial court did not err in denying his motion for a mistrial based on a juror providing

    a false response on his juror qualification form. Isaac asserts that a juror falsely

    denied that any family member had ever been a defendant or witness in a criminal

    case. In his objections, Isaac argues that the magistrate judge incorrectly required

    that he prove that the juror’s correct response to this question would have required

    that the juror be struck for cause instead of requiring that the response “would have

    provided a valid basis for a challenge for cause.” The magistrate judge, however,

    correctly determined that Isaac had not showed that 1) the juror failed to answer the

    question honestly or 2) that the juror’s correct response would have provided a valid

    basis for a challenge for cause as required under McDonough Power Equipment v.

    Greenwood, 464 U.S. 548, 556 (1984). (DE 16, Recommendation at 16.)

              Isaac stated that he has waived his fourth ground for relief. Thus, the

    magistrate judge did not review the claim on the merits. Isaac does not object to that

    ruling.

              As to his fifth ground for relief, Isaac argues that the Kentucky Supreme

    Court acted contrary to and unreasonably applied federal law in finding that the

    trial court did not err in refusing to give the jury a lost or missing evidence

    instruction. Isaac argues the instruction should have been given regarding video

    surveillance footage from a store that that Isaac entered on the day of the robbery.

    The magistrate judge determined that the police never possessed the surveillance

    footage and, thus, their failure to preserve it could not be a constitutional violation.

    Further, the magistrate judge determined, even if the police had a duty to preserve

    evidence not in their possession, Isaac had not demonstrated bad faith on the part of

    the police as required for a denial of due process. Arizona v. Youngblood, 488 U.S.

    51, 58 (1988). In his objections, Isaac argues that the police were required to obtain
                                                 4
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 5 of 12 - Page ID#: 774




    the surveillance footage. He cites no federal law that would require the police to

    obtain the footage. Further, as the magistrate judge explained, the police did obtain

    a copy of the surveillance tape. The footage that would have included Isaac’s visit to

    the store had been overwritten. Isaac cannot show the missing footage is the result

    of bad faith on the part of the police. Nor has Isaac cited any federal law holding

    that a missing evidence instruction is warranted in these circumstances.

           For his sixth ground for relief, Isaac argues that the Kentucky Supreme

    Court acted contrary to or unreasonably applied federal law in holding that the trial

    court did not err in finding that there was sufficient evidence to support the jury’s

    guilty verdict. As the magistrate judge noted, when reviewing a sufficiency-of-the

    evidence claim on habeas review, the Court must ask whether it was objectively

    unreasonable for the Kentucky Supreme Court to determine, after viewing the

    evidence in the light most favorable to the prosecution, that a rational trier of fact

    could have found the essential elements of the crime beyond a reasonable doubt.

    Cavazos v. Smith, 565 U.S. 1, 2 (2011). The magistrate judge determined that Isaac’s

    argument on this ground for relief rests on the credibility of witnesses, which this

    Court cannot evaluate on habeas review.

           In his objections, Isaac continues to argue that the allegations against him

    were either refuted or recanted and that the descriptions identifying him were

    incorrect, which the missing surveillance footage of the Hall’s store would have

    exposed. As discussed, the surveillance footage of him does not exist. Accordingly, it

    did not and cannot serve as evidence either for or against Isaac. In reviewing the

    sufficiency of the evidence against Isaac, the Kentucky Supreme Court cited,

    “testimony from multiple sources concerning the clothing worn by Isaac during the

    robbery or shortly thereafter, as well as his whereabouts during the relevant
                                               5
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 6 of 12 - Page ID#: 775




    timeframe.” Isaac, 2016 WL 1068614, at *9. This includes testimony by McNeil and

    the Halls regarding the clothing worn by Isaac on the day of the robbery (brown or

    tan coveralls); McNeil’s testimony that he saw Isaac driving a green ATV with

    Gillespie the night before the robbery and the day of the robbery; Deno France’s

    testimony that he saw an ATV that he thought was green heading toward Virgie,

    where the robbery occurred, and his description of what one of the riders was

    wearing (brown coveralls); bank surveillance video of the four-wheeler used in the

    robbery and of the driver; a bank employee’s testimony that she saw a green Honda

    ATV outside the bank; Carrie Hall’s testimony that on the day of the robbery Isaac

    entered her store and had a thick wad of cash; Carrie and Greg Hall’s identification

    of Isaac as the driver of the ATV in the bank video; and the testimony of Isaac’s

    mother that he primarily used her green ATV for transportation.

            None of this evidence was refuted or recanted. It is true that, at trial,

    McNeil testified that he was not certain the person driving the four-wheeler in the

    bank video was Isaac. Regardless, the state presented sufficient evidence from which

    a rational juror could have determined that Isaac committed the robbery. The

    Kentucky Supreme Court’s ruling on this issue was objectively reasonable.

           For his seventh ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law in determining that his counsel was not

    ineffective for failing to adequately investigate McNeil. The magistrate judge

    determined that Isaac had failed to show that his trial counsel’s actions regarding

    McNeil were deficient or that they had prejudiced Isaac as required under

    Strickland v. Washington, 466 U.S. 668 (1984). In his objections, Isaac seems to

    argue that, had his trial counsel better investigated McNeil prior to trial, his trial

    counsel would have learned earlier that McNeil would not identify Isaac as the
                                                6
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 7 of 12 - Page ID#: 776




    driver of the four-wheeler seen in the bank video. But Isaac himself argues that,

    McNeil testified at trial “unequivocally and unambiguously” that he did not believe

    Isaac was driving the four-wheeler. For this reason, Isaac’s trial counsel reasonably

    found McNeil to be Isaac’s best witness. It is unclear what Isaac argues that a better

    pre-trial investigation of McNeil would have provided him. Thus, the Court cannot

    find his trial counsel was deficient or that Isaac was in any way prejudiced by his

    trial counsel’s failure to further investigate McNeil.

           For his eighth ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law when it rejected his ineffective-of-assistance

    claim that was based on his trial counsel’s testimony at a post-conviction hearing.

    The hearing was on Isaac’s ineffective-assistance-of-counsel claim, and trial counsel

    was no longer representing Isaac at that point. The magistrate judge agreed with

    the Kentucky Court of Appeals that trial counsel’s testimony at the post-conviction

    hearing could not be a basis for a claim that counsel was ineffective at trial. This is

    correct.

           Isaac’s ninth ground for relief again focuses on the juror who he asserts

    falsely denied that any family member had ever been a witness in a criminal case.

    Isaac argues that the juror’s wife had witnessed a different bank robbery than the

    one Isaac was charged with, and that his trial counsel was ineffective for failing to

    call the juror to testify at the hearing on the motion for mistrial. The magistrate

    judge determined that the Kentucky Court of Appeals’ rejection of this argument

    complied with Strickland. In his objections, Isaac repeats his argument that the

    magistrate judge incorrectly required that he prove that the juror’s correct response

    would have required that the juror be struck for cause. He argues that he is required

    to prove only that the response “would have provided a valid basis for a challenge for
                                               7
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 8 of 12 - Page ID#: 777




    cause” as set forth in McDonough. The magistrate judge correctly pointed out that

    Strickland provides the standard on an ineffective-assistance-of- counsel claim. As

    the magistrate judge determined, Isaac’s counsel was not deficient in failing to call

    the juror because there was a question whether the juror’s wife was actually present

    on the day of the robbery and because the juror questionnaire was ambiguous as to

    the term “witness.” Trial counsel testified that he was concerned that calling the

    juror would undermine his argument for mistrial. The magistrate judge correctly

    determined that Isaac has failed to show this was deficient performance or that he

    was prejudiced by the failure to call the juror.

           For this tenth ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law when it rejected his argument that his trial

    counsel was ineffective for failing to object to the Halls’ testimony about their store’s

    surveillance footage, which depicted Isaac on the day of the robbery. In his

    objections, Isaac argues that he was prejudiced by the Halls’ reference to the

    recording. Nevertheless, he does not provide any valid basis for excluding the

    testimony. Thus, he cannot establish that his counsel was deficient for failing to

    move to exclude it. Moreover, Isaac’s trial counsel cross examined the Halls about

    the video. Thus, Isaac cannot establish that he was so prejudiced by the testimony

    that “there is a reasonable probability that the result of the proceeding would have

    been different” had the testimony been excluded. Strickland, 466 U.S. at 694.

           For his eleventh ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law when it failed to order a new trial based on his

    successful double-jeopardy claim. The Kentucky Court of Appeals agreed with Isaac

    that his trial counsel was ineffective for failing to argue that he could not be

    convicted of both robbery and theft by unlawful taking. Isaac, 2019 WL 856517, at
                                                8
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 9 of 12 - Page ID#: 778




    *6. The court then remanded the case to the trial court with instructions to vacate

    the conviction for theft by unlawful taking. Id. The court determined that “the

    evidence submitted to the jury would have been the same regardless of whether trial

    counsel had raised the issue of double jeopardy” and “[t]here was still sufficient

    evidence to convict Isaac of first-degree robbery.” Id. In his objections, Isaac seems to

    argue that the proper remedy was to vacate both convictions and require a new trial.

    In Ball v. United States, however, in a similar situation, the Supreme Court

    remanded the case to the district court with instructions to vacate one of the

    convictions. 470 U.S. 856, 865 (1985). This is precisely the remedy that the Kentucky

    Court of Appeals ordered.

           For his twelfth ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law in rejecting his argument that his counsel was

    ineffective for failing to move to continue the trial. The court of appeals rejected this

    argument because Isaac’s counsel did, in fact, move for a continuance. As discussed,

    in support of the motion, trial counsel argued that he was awaiting forensic testing

    on a handgun that might tie Isaac’s codefendant to an unrelated robbery. Isaac,

    2016 WL 1068614, at *5. The Kentucky Supreme Court correctly determined that

    the forensic testing was not material to the charges against Isaac. Id. In his

    objections, Isaac appears to assert that his counsel should have moved for a

    continuance on different grounds. He argues that, just before trial, his counsel

    received evidence implicating his codefendant in a series of robberies and that this

    should have been the basis for a motion to continue. Even assuming that this

    argument was presented to the Kentucky Court of Appeals, this unidentified

    evidence against the codefendant is not material to the charges against Isaac. Thus,

    the Court cannot find that counsel was deficient for failing to move for a continuance
                                                9
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 10 of 12 - Page ID#: 779




    based on the evidence. Nor can it find that Isaac suffered any prejudice from that

    failure.

           For his thirteenth ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law when it rejected his argument that his trial

    counsel was ineffective for failing to compel the testimony of Kentucky State Police

    Detective Tony Tackett. Isaac argues that Tackett could have testified as to McNeil’s

    poor eyesight and diminished cognitive abilities, which would have provided an

    explanation to the jury as to why McNeil initially told police that the ATV driver in

    the bank video was Isaac. The court of appeals, however, determined that this was

    not ineffective because 1) Tackett had no real involvement in the case beyond being

    McNeil’s first point of contact with the state police and attending McNeil’s first

    police interview; 2) Isaac only speculated as to what Tackett’s testimony would have

    been; 3) there was no evidence that Tackett would have been qualified to opine on

    McNeil’s physical or mental state; and 4) there was no benefit to calling into

    question McNeil’s mental status because, as discussed, trial counsel reasonably

    believed McNeil to be a good witness for Isaac. Isaac, 2019 WL 856517, at *7.

           For these reasons, the magistrate judge determined that Isaac could not

    establish his trial counsel’s performance was deficient or that he was prejudiced by

    the failure to call Tackett. In his objections, Isaac appears to argue that Tackett’s

    testimony regarding McNeil’s poor eyesight and cognitive abilities would have

    bolstered McNeil’s testimony at trial that he was not sure Isaac was the driver

    shown in the bank security video. The failure to present this bolstering testimony to

    the jury does not render the verdict unreliable. The jury may well have believed

    McNeil was uncertain that Isaac was the driver but still have determined that the

    evidence established that he was. Moreover, Isaac does not establish what Tackett’s
                                               10
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 11 of 12 - Page ID#: 780




    testimony would have been or that he would have been deemed qualified to testify as

    to McNeil’s mental or physical state even if counsel had called him. Thus, Isaac

    cannot establish that he was prejudiced by the failure to call Tackett. Further,

    Isaac’s trial counsel reasonably determined that it would not be beneficial to call

    McNeil’s judgment into question since McNeil did not identify Isaac as the driver in

    the video.

           For his fourteenth ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law when it rejected his argument that his trial

    counsel was ineffective for failing to object to portions of the state’s opening

    statements and to the Halls’ testimony that they believed Isaac was going to rob

    them because of the way he was dressed and his demeanor when he entered their

    store on the day of the bank robbery. The Court agrees with the magistrate judge

    that Isaac cannot establish that the failure to object to these statements was

    deficient because he provides no legitimate basis for an objection. Further, he cannot

    establish why this testimony would have called the guilty verdict into question given

    the other evidence presented against him.

           For his fifteenth ground for relief, Isaac argues that the Kentucky Court of

    Appeals acted contrary to federal law when it rejected his argument that his trial

    counsel was ineffective for failing to object to the prosecutor’s statements during

    closing about Isaac not testifying. The court of appeals determined, however, that

    the prosecutor never made such statements, Isaac, 2019 WL 856517, at *7, and the

    magistrate judge agreed with that assessment. In his pleadings and briefs before

    this Court, Isaac points to no such statements. Accordingly, the Court cannot grant

    habeas relief on this claim.



                                               11
Case: 7:19-cv-00062-KKC-HAI Doc #: 22 Filed: 08/16/21 Page: 12 of 12 - Page ID#: 781




           For all these reasons and those stated in the magistrate judge’s

    recommended disposition (DE 16), the Court hereby ORDERS as follows:

        1) The magistrate judge’s recommended disposition (DE 16) is ADOPTED by the

           Court;

        2) Isaac’s objections (DE 18) to the recommendation are overruled;

        3) The petition for a writ of habeas corpus (DE 1) is DENIED; and

        4) The Court will not issue a certificate of appealability, Isaac not having made

           a substantial showing of the denial of a constitutional right.

    Dated August 16, 2021




                                              12
